MEMORANDUM **
Assuming that the use of physical restraints at Zaragoza’s sentencing hearing and during his allocution was error, such error was harmless. Williams v. Woodford, 306 F.3d 665, 689 (9th Cir.2002); United States v. Mack, 200 F.3d 653, 657 (9th Cir.2000).
Nor was Zaragoza denied equal protection. The use of restraints was “intimately related to the State’s legitimate interest in maintaining custody during the proeeeding[] and thus did not offend the Equal Protection Clause by arbitrarily discriminating against those unable to post bail or to whom bail had been denied.” Holbrook v. Flynn, 475 U.S. 560, 572, 106 S.Ct. 1340, 89 L.Ed.2d 525 (1986).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.